DETAILED ACTION 
This Final office action is responsive to the Amendment filed on 03/03/2021. Claims 1, 2, 5, 7-14, 17-30 and 32-35 are pending in the case. Claims 1, 13 and 20 are independent claims. Claims 1, 13 and 20 having been presently amended. Claim 37 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Remarks
Claim Rejection:
Applicant’s prior art arguments have been fully considered and they are partially persuasive.
a.    Specifically, Applicant argues (pgs. 12-13) that the cited references do not teach the newly amended claim limitations.
b.    Examiner agrees. Accordingly, a new references combination, KANG (US 20120154301 A1), Choe (US 20120184247 A1), Sang-min (US 20100269040 A1), Johnstone (US 20120129572 A1) and Lee. (US 20110105193 A1) has been added to the rejection, as further detailed below.
c.    The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to Claim 1,
Claim 1 recites the limitation which is not supported by the original disclosure is as follows: “wherein the second manipulation is a drag manipulation indicating one direction from the second area", is not clearly define into specification of Pub. (US 20140109024 A1) or by drawing. Examiner have not found any support into specification regarding wherein the second manipulation is a drag manipulation indicating one direction from the second area. See into [0114] precisely specify that When the user performs a second manipulation indicating the direction from the reference point, the control unit 107 may start up an application corresponding to an icon specified by the second manipulation. Also, herein, the first manipulation in the present embodiment is a manipulation (for example, a press-and-hold manipulation) indicating an arbitrary point on a display screen over a predetermined period of time. Also, the second manipulation is a drag manipulation indicating one direction from the reference point, (“So second drag manipulation is for to start up an associated application but not for to present a second set of icon on a second region”).  Further see into Fig:7 A-C and [0129]; precisely specify that the second area 13 may be an area for starting up a social application. In the example of FIG. 7, if a press-and-hold manipulation is detected in the second area 13, an icon Ic for starting up an application to connect to a short web log service, an icon Ij for starting up an application to connect to a social service that shares information related to position information, an icon Ik for starting up an application to connect to a social service that shares images, and an icon Il and an icon Ie for starting up an application to connect to an SNS are displayed radially from a position of a finger. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the 
Claims 13 and 20 rejected similarly.
Claims 2, 5, 7-12, 14, 17-19, 21-30 and 32-35 are rejected for being dependent on a rejected base claim.


Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 5, 9-10, 12-14, 17-18, 20, 25-26, 30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raehoon KANG (US Application Pub. No. 20120154301 A1; hereinafter KANG), in a view of Dami Choe et al. (US Application Pub. No. 20120184247 A1; hereinafter Choe), in a view of Sang-min Lee (US Application Pub. No. 20100269040 A1; hereinafter Sang-min), in a view of over Ken Johnstone et al. (US Application Pub. No. 20120129572 A1; hereinafter Johnstone) and in a view of Lee; Chang Soo (US Application Pub. No. 20110105193 A1; hereinafter Lee).

Regarding claim 1 is an independent claim; KANG
a display screen (KANG: Fig:2 and [0032]; user input unit 130 and the display module 151 may be collectively referred to as a touch screen); a touch sensor configured to detect an interaction position of a manipulation body on the display screen (KANG: Fig:2 and [0035]; when a pressure touch input is received through the display module 151, the level of pressure applied to the display module 151 may be determined upon detection of a pressure touch input based on data provided by the pressure sensor 143), wherein the display screen includes a plurality of pre-defined different areas including at least a first area and a second area (KANG: Fig:3 and [0067]; a display screen 200 may be set as a first touch area 203 and a second touch area 205 in which to enter a touch input), 
wherein the first set of icons and the second set of icons are arranged in a vertical row (KANG: Fig:13; “see Fig:13, first set of icons 560 and second set of icons 565 are displayed into a vertical rows on a display screen 550”), 2Application No. 14/124,023 Reply to Office Action of December 3, 2020 

However, KANG may not perceptibly recite every aspect of
wherein the first area is an area for starting up a first application, and the second area is an area for starting up a second application; and
wherein the locked state is a state where user manipulations other than a predetermined manipulation are invalidated,
However, Choe teaches:
wherein the first area is an area for starting up a first application, and the second area is an area for starting up a second application (Choe: Fig:5 and [0106]; region 11 corresponding to the communication screen may display some items included in a contact book, such as a phonebook (“see into Fig:5 region 11 as first region and for starting up a utility applications like call, message and contact book as a first application”) and further see Fig:5 and [0107];  an e-mail/social network service (SNS) screen may correspond to the fourth region 13, (“here examiner consider region 13 as second region and for starting up a social applications like email, SNS application as a second application”)); and
wherein the locked state is a state where user manipulations other than a predetermined manipulation are invalidated (Choe: Fig: 7 and 8 and [0139]-[0141]; only in case where the stroke action for the specific region is taken so that it satisfies at least one of a predetermined direction and a predetermined distance, the controller 180 may unlock the lock mode and enter a screen corresponding to the specific region, further see into [0041]; state in which the user' stroke action has been taken from the point A to the point C in FIGS. 7 and 8, the controller 180 may not perform the unlock operation of the lock mode and the operation of entering the idle screen corresponding to the first region 10, (“it does precisely teaching that other than a predetermined manipulation on touch screen are invalid and will not unlock device”)), 
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method of releasing a lock state of mobile terminal in response to user interaction with the plurality of regions with a viewport of KANG to providing a method to provide the plurality of regions corresponding to respective applications to the touch screen in the lock mode taught by Choe. One would have been motivated to make such a combination so that enabling a user to control easily and conveniently the small sized mobile communication terminal into a lock mode and minimize the amount of time for operation especially on small display screen.

However, KANG and Choe may not perceptibly recite every aspect of
circuitry configured to: control contents of the display screen based on the interaction position of the manipulation body input from the touch sensor, in response to a first manipulation of the manipulation body in the first area, begin to display a first set of icons for starting up the first application on the display screen in a locked state, in response to a second manipulation of the manipulation body in the second area, begin to display a second set of icons for starting up the second application on the display screen in a locked state, wherein the second manipulation is a drag manipulation indicating one direction from the second area, 
wherein the second set of icons is different from the first set of icons, 
However, Sang-min
circuitry configured to: control contents of the display screen based on the interaction position of the manipulation body input from the touch sensor (Sang-min; [0055]; touch sensor can also be constructed to sense pressure of touch as well as the position and area of the touch), in response to a first manipulation of the manipulation body in the first area, begin to display a first set of icons for starting up the first application on the display screen in a locked state (Sang-min; Fig:4 and [0097]; the locking icon 210 is displayed, the controller 180 may display preset icons 311 to 318 on the display 151 if the user touches the locking icon 210, (“Examiner consider while touching at lock icon as first manipulation at first region will display first set of application icons to execute corresponding applications”), in response to a second manipulation of the manipulation body in the second area, begin to display a second set of icons for starting up the second application on the display screen in a locked state, wherein the second manipulation is a drag manipulation indicating one direction from the second area (Sang-min; Fig:5C and [0111]; controller 180  detects the dragging of the locking icon 210 and may execute the Internet connection function associated with the menu icon 314 if the locking icon 210 is dragged to the menu icon 314 (512). However, if the menu icon 314 includes categories, such as stock, news, shopping, or search, defined for a webpage address, the category selection options 321 to 324 may be displayed around the selected menu icon 314 (513), (“examiner consider while user drag as a second manipulation towards second region as icon 314 will display a second set of options 321 to 324 of applications”)), 
wherein the second set of icons is different from the first set of icons (Sang-min: Fig: 4 and Fig: 5C; (“First set of icons 311 to 318 and second set of icons menu icon 314 includes categories, such as stock, news, shopping, or search”), 
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method to provide the plurality of regions corresponding to respective applications to the touch screen in the lock mode with a viewport of KANG and Choe to providing a method to provide a different sets of icons to the touch screen in the lock mode taught by Sang-min. One would have been 

However, KANG, Choe and Sang-min may not perceptibly recite every aspect of
 wherein the first set of icons are a set of icons pre-selected before shipment of the information processing apparatus, and
However, Johnstone teaches:
wherein the first set of icons are a set of icons pre-selected before shipment of the information processing apparatus (Johnstone: [0036]; Native applications 12 are typically pre-installed before the handset is sold and often written as a suite of interacting applications (for instance one can launch a call from the keypad, from phonebook, from messaging and call history)), and 
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method of releasing a lock state of mobile terminal in response to user interaction with a viewport of KANG, Choe and Sang-min to providing a method to provide a set of pre-installed application icons before the handset is sold to the display of device taught by Johnstone. One would have been motivated to make such a combination to provide integrated user-interfaces with installed applications present themselves in the application interfaces of one or more of those applications that are already present on the mobile communication device.
However, KANG, Choe and Sang-min may not perceptibly recite every aspect of
 wherein the first set of icons are a set of icons pre-selected before shipment of the information processing apparatus, and
However, Johnstone teaches
wherein the first set of icons are a set of icons pre-selected before shipment of the information processing apparatus (Johnstone: [0036]; Native applications 12 are typically pre-installed before the handset is sold and often written as a suite of interacting applications (for instance one can launch a call from the keypad, from phonebook, from messaging and call history)), and 
KANG, Choe and Sang-min to providing a method to provide a set of pre-installed application icons before the handset is sold to the display of device taught by Johnstone. One would have been motivated to make such a combination to provide integrated user-interfaces with installed applications present themselves in the application interfaces of one or more of those applications that are already present on the mobile communication device.

However, KANG, Choe, Sang-min and Johnstone may not perceptibly recite every aspect of
 wherein the user creates the second set of icons to be displayed by selecting icons one by one, and
wherein the second set of icons are frequently used applications.
However, Lee teaches:
wherein the user creates the second set of icons to be displayed by selecting icons one by one (Lee: Fig:1 and [0031]; display unit 141 may output the hot menu 10 stored in the memory unit 150 under the control of the control unit 160 when the mobile device 100 enters into the touch semi-lock state. Additionally, the display unit 141 may provide a screen interface for setting the hot menu 10 where a user can register desired functions of the mobile device 100 in the hot menu 10. This interface for setting the hot menu 10 may allow the selection of various functions supported by the mobile device 100, such as a camera function, a music file play function, a dialing function, a game function, a short distance communication function, a web access, further see into [0036] and [0042]), and
wherein the second set of icons are frequently used applications (Lee: [0043]; the hot menu management unit 161 may check a call log of the mobile device 100 and replace items of the hot menu 10 by items corresponding to frequently used calls. Similarly, the hot menu management unit 161 may automatically register frequently used end-user functions in the hot menu 10 according to an end-user function log).
KANG, Choe, Sang-min and Johnstone to providing a method to provide a set of user selected icons to the touch screen in the lock mode taught by Lee. One would have been motivated to make such a combination so which present easy, simple and most relevant method to select a applications which are frequently used by a user option on a small sized mobile communication terminal into a lock mode.

Claim 2 is a dependent on claim 1, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising:
wherein the circuitry is configured to arrange the icons radially around a last contact position of the first manipulation on the display screen (KANG: [0107]; 15(b) show an example in which the user touches the lock icon 623, as indicated by reference numeral 625, and a plurality of icons may be displayed around the circle 623).

Claim 5 is a dependent on claim 1, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising:
wherein the display screen is at least one of a touch panel display (KANG: Fig:2 and [0032]; user input unit 130 and the display module 151 may be collectively referred to as a touch screen) and a proximity display.

Claim 9 is a dependent on claim 1, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising:
However, KANG, Choe, Sang-min and Johnstone may not perceptibly recite every aspect of
wherein: when the direction of movement of the second manipulation is between respective icons, the display screen displays a home screen.
However, Lee
wherein: when the direction of movement of the second manipulation is between respective icons, the display screen displays a home screen (Lee: Fig:5, [0068]; Block 511)).
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method of releasing a lock state of mobile terminal in response to user interaction with a viewport of KANG, Choe, Sang-min and Johnstone to providing a method to provide a set of user selected icons to the touch screen in the lock mode taught by Lee. One would have been motivated to make such a combination so which present easy, simple and most relevant method to select a applications which are frequently used by a user option on a small sized mobile communication terminal into a lock mode.

Claim 10 is a dependent on claim 1, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising: 
KANG, Choe, Johnstone and Lee further teaches:
wherein the first manipulation is to authenticate a device owner, and
the second manipulation is to start up the process.
Sang-min teaches:
wherein the first manipulation is to authenticate a device owner (Sang-min; Fig:4 and [0097]; icons 311 to 318 may be displayed once the locking icon 210 is touched or after the locking icon 210 has been touched for a pre-determined amount of time), and
the second manipulation is to start up the process (Sang-min; Fig:5A and [0105];a user may select and drag the locking icon 210 to a desired position of a screen. Thus, after selecting the locking icon 210, if the user drags the locking icon 210 toward a specific menu icon displayed on the screen 420, the controller 180 may release a locked state of the specific menu icon).
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method to provide the plurality of regions corresponding to respective applications to the touch screen in the lock mode with a viewport of KANG and Choe to providing a method to provide a different sets of icons to the touch screen in the lock mode taught by Sang-min. One would have been 

Claim 12 is a dependent on claim 1, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising: 
KANG, Choe, Johnstone and Lee further teaches:
wherein the first manipulation is a press-and-hold manipulation that includes pressing and holding at a point of the display screen for a predetermined period of time.
Sang-min teaches:
wherein the first manipulation is a press-and-hold manipulation that includes pressing and holding at a point of the display screen for a predetermined period of time (Sang-min; Fig:4 and [0097]; icons 311 to 318 may be displayed once the locking icon 210 is touched or after the locking icon 210 has been touched for a pre-determined amount of time), and
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method to provide the plurality of regions corresponding to respective applications to the touch screen in the lock mode with a viewport of KANG and Choe to providing a method to provide a different sets of icons to the touch screen in the lock mode taught by Sang-min. One would have been motivated to make such a combination so that to provide an easy, simple and most relevant method to select a menu option on a small sized mobile communication terminal into a lock mode.

Claim 18 is a dependent on claim 13, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising:
wherein: the displaying includes displaying the arrangement of icons as an arrangement of icons (KANG: Fig:14 and [0105]; Icons corresponding to frequently-used menus or functions may be appropriately arranged on the display screen 600 such that they may be easily accessible to the fingers of either hand of a user).

Claim 25 is a dependent on claim 1, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising: 
KANG, Choe, Johnstone and Lee does not teach:
wherein the circuitry is configured to display the first set of display icons and the second set of display icons at arbitrary positions on the display screen based according to a detected position on the display screen of the first manipulation.
Sang-min teaches:
wherein the circuitry is configured to display the first set of display icons and the second set of display icons at arbitrary positions on the display screen based according to a detected position on the display screen of the first manipulation (Sang-min: [0099]; the icons 311 to 318 may be displayed in a specific arrangement near the locking icon 210, or displayed in a matrix (not shown), and further see into Fig:5C and [0111];  if the locking icon 210 is dragged to the menu icon 314 (512). However, if the menu icon 314 includes categories, such as stock, news, shopping, or search, defined for a webpage address, the category selection options 321 to 324 may be displayed around the selected menu icon 314 (513)).
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method to provide the plurality of regions corresponding to respective applications to the touch screen in the lock mode with a viewport of KANG and Choe to providing a method to provide a different sets of icons to the touch screen in the lock mode taught by Sang-min. One would have been motivated to make such a combination so that to provide an easy, simple and most relevant method to select a menu option on a small sized mobile communication terminal into a lock mode.

Claim 26 is a dependent on claim 1, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising:
However, KANG, Choe, Sang-min and Johnstone may not perceptibly recite every aspect of
 wherein the first set of display items are preselected by a user.
However, Lee
wherein the first set of display items are preselected by a user (Lee:Fig:1 and [0031]; display unit 141 may output the hot menu 10 stored in the memory unit 150 under the control of the control unit 160 when the mobile device 100 enters into the touch semi-lock state. Additionally, the display unit 141 may provide a screen interface for setting the hot menu 10 where a user can register desired functions of the mobile device 100 in the hot menu 10. This interface for setting the hot menu 10 may allow the selection of various functions supported by the mobile device 100, such as a camera function, a music file play function, a dialing function, a game function, a short distance communication function, a web access, further see into [0036] and [0042]).
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method of releasing a lock state of mobile terminal in response to user interaction with a viewport of KANG, Choe, Sang-min and Johnstone to providing a method to provide a set of user selected icons to the touch screen in the lock mode taught by Lee. One would have been motivated to make such a combination so which present easy, simple and most relevant method to select a applications which are frequently used by a user option on a small sized mobile communication terminal into a lock mode.

Claim 30 is a dependent on claim 1, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising:
However, KANG, Choe, Johnstone and Lee may not perceptibly recite every aspect of
 wherein, in the case the first manipulation is performed in the second area of the display screen, the circuitry causes a display of the second set of icons radially around the position in the display screen of the first manipulation.
However, Sang-min teaches:
wherein, in the case the first manipulation is performed in the second area of the display screen, the circuitry causes a display of the second set of icons radially around the position in the display screen of the first manipulation (Sang-min; Fig:5C and [0111]; controller 180  detects the dragging of the locking icon 210 and may execute the Internet connection function associated with the menu icon 314 if the locking icon 210 is dragged to the menu icon 314 (512). However, if the menu icon 314 includes categories, such as stock, news, shopping, or search, defined for a webpage address, the category selection options 321 to 324 may be displayed around the selected menu icon 314 (513), (“examiner consider while user drag as a second manipulation towards second region as icon 314 will display a second set of options 321 to 324 of applications”)).
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method to provide the plurality of regions corresponding to respective applications to the touch screen in the lock mode with a viewport of KANG and Choe to providing a method to provide a different sets of icons to the touch screen in the lock mode taught by Sang-min. One would have been motivated to make such a combination so that to provide an easy, simple and most relevant method to select a menu option on a small sized mobile communication terminal into a lock mode.

Claim 32 is a dependent on claim 1, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising:
wherein the display screen has a rectangular shape (KANG: Fig:2; “displayed a mobile terminal 100 is a rectangular shape”).

Claims 13 and 20 are similar in scope to claim 1 respectively, and are rejected similarly.
Claim 14 is similar in scope to claim 2 respectively, and is rejected similarly.
Claim 17 is similar in scope to claim 5 respectively, and is rejected similarly.


Claims 7 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KANG, Choe, Sang-min, Johnstone and Lee as applied to claims 1 and 13 and in a view of over view of Slack; Stuart (US Application Pub. No. 20100279675 A1; hereinafter Slack).

Claim 7 is a dependent on claim 1, KANG, Choe, Johnstone and Lee discloses an information processing apparatus comprising: 
KANG, Choe, Sang-min, Johnstone and Lee does not teach:
wherein the process is hosted on a remote computer.
Slack teaches: 
wherein the process is hosted on a remote computer (Slack: Fig:1, ¶0037; application server115 can be configured to host a remote management application).
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method of releasing a lock state of mobile terminal in response to user interaction with a viewport of KANG, Choe, Sang-min, Johnstone and Lee to providing a method to provide a different sets of icons in a radially around a touch position on the touch screen in the lock mode taught by Slack. One would have been motivated to make such a combination so which present easy, simple and most relevant method to select a menu option on a small sized mobile communication terminal into a lock mode.

Claim 19 is similar in scope to claim 7 and is rejected similarly.


Claims 8, 21-24 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KANG, Choe, Sang-min, Johnstone and Lee as applied to claim 1 and in a view of over view of Gavrilescu; Alexandru (US Application Pub. No. 20120084248 A1; hereinafter Gavrilescu).

Claim 8 is a dependent on claim 1, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising: 
KANG, Choe, Sang-min, Johnstone and Lee does not teach:
identify the display icons based on a recognition result of a behavior of the a user. 
Gavrilescu teaches:
identify the display items based on a recognition result of a behavior of the a user (Gavrilescu: Fig:1, ¶0015; present prioritized suggestions to the user, based on a user routine and real-time information about the user). 
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method of releasing a lock state of mobile terminal in response to user interaction with a viewport of KANG, Choe, Johnstone and Lee to providing a method for providing prioritized suggestions to a user based on user routine patterns and user real-time contextual data from device sensors of a mobile device taught by Gavrilescu. One would have been motivated to make such a combination so which present most relevant method for providing prioritized suggestions to a user of a mobile device in real-time based on an intent of the user, a routine of the user is identified by identifying a plurality of historical user patterns.

Claim 21 is a dependent on claim 1, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising: 
KANG, Choe, Sang-min, Johnstone and Lee does not teach:
wherein the circuitry is configure to identify the display icons based on position information.
Gavrilescu teaches:
wherein the circuitry is configure to identify the display items (Gavrilescu: Fig:1, ¶0022; At 110, suggestions for the user are prioritized based on the determined intent) based on position information (Gavrilescu: Fig:1, ¶0019; At 106 a real-time context for the user can be identified using real-time contextual data that is gathered from one or more sensors, further in ¶0020; current location of the user, as indicated by the GPS on their smart phone). 
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method of releasing a lock state of mobile terminal in response to user interaction with a viewport of KANG, Choe, Sang-min, Johnstone and Lee to providing a method for providing prioritized suggestions to a user based on user routine patterns and user real-time contextual data from device sensors of a mobile device taught by Gavrilescu. One would have been motivated to make such a 

Claim 22 is a dependent on claim 1, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising: 
KANG, Choe, Sang-min, Johnstone and Lee does not teach:
wherein the circuitry is configure to identify the display icons based on time information.
Gavrilescu teaches:
wherein the circuitry is configure to identify the display items (Gavrilescu: Fig:1, ¶0022; At 110, suggestions for the user are prioritized based on the determined intent) based on time information (Gavrilescu: Fig:1, ¶0019; At 106 a real-time context for the user can be identified using real-time contextual data that is gathered from one or more sensors, further in ¶0020; the clock in their phone indicates current time). 
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method of releasing a lock state of mobile terminal in response to user interaction with a viewport of KANG, Choe, Sang-min, Johnstone and Lee to providing a method for providing prioritized suggestions to a user based on user routine patterns and user real-time contextual data from device sensors of a mobile device taught by Gavrilescu. One would have been motivated to make such a combination so which present most relevant method for providing prioritized suggestions to a user of a mobile device in real-time based on an intent of the user, a routine of the user is identified by identifying a plurality of historical user patterns.

Claim 23 is a dependent on claim 1, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising: 
KANG, Choe, Sang-min, Johnstone and Lee does not teach:
wherein the circuitry is configure to identify the display icons based on information on a user's schedule.
Gavrilescu teaches:
wherein the circuitry is configure to identify the display items (Gavrilescu: Fig:1, ¶0022; At 110, suggestions for the user are prioritized based on the determined intent) based on information on a user's schedule (Gavrilescu: Fig:1, ¶0019; At 106 a real-time context for the user can be identified using real-time contextual data that is gathered from one or more sensors, further in ¶0029; user activities pattern may comprise activities that are identified by monitoring the user's calendars). 
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method of releasing a lock state of mobile terminal in response to user interaction with a viewport of KANG, Choe, Sang-min, Johnstone and Lee to providing a method for providing prioritized suggestions to a user based on user routine patterns and user real-time contextual data from device sensors of a mobile device taught by Gavrilescu. One would have been motivated to make such a combination so which present most relevant method for providing prioritized suggestions to a user of a mobile device in real-time based on an intent of the user, a routine of the user is identified by identifying a plurality of historical user patterns.

Claim 24 is a dependent on claim 1, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising: 
KANG, Choe, Sang-min, Johnstone and Lee does not teach:
wherein the circuitry is configure to identify the display icons based on detection value of a gyro sensor or an acceleration sensor.
Gavrilescu teaches:
wherein the circuitry is configure to identify the display items (Gavrilescu: Fig:1, ¶0022; At 110, suggestions for the user are prioritized based on the determined intent) based on detection value of a gyro sensor or an acceleration sensor (Gavrilescu: Fig:1, ¶0019; At 106 a real-time context for the user can be identified using real-time contextual data that is gathered from one or more sensors, further in ¶0019; an accelerometer). 
KANG, Choe, Sang-min, Johnstone and Lee to providing a method for providing prioritized suggestions to a user based on user routine patterns and user real-time contextual data from device sensors of a mobile device taught by Gavrilescu. One would have been motivated to make such a combination so which present most relevant method for providing prioritized suggestions to a user of a mobile device in real-time based on an intent of the user, a routine of the user is identified by identifying a plurality of historical user patterns.

Claim 29 is a dependent on claim 8, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising: 
KANG, Choe, Sang-min, Johnstone and Lee does not teach:
wherein the circuitry is configured to identify at least one of the display items based on a recognition result of jogging by the user.
Gavrilescu teaches:
wherein the circuitry is configured to identify at least one of the display items based on a recognition result of jogging by the user (Gavrilescu: Fig:1; [0019]; “At step 106; mobile devices typically comprise a plurality of sensors that can generate contextual data for a user of the device,  sensors can comprise any component, application, and/or system that gathers, tracks and/or logs relevant contextual information for the user, for example health monitors that monitor one or more user conditions (e.g., heart rate monitor, blood pressure monitor, etc.), sensors can be located in the user's shoes (e.g., running shoes to monitor pace, number of steps taken, etc.), further into Step 108 the intent of the user is determined by comparing the routine with the real-time context and presented associated application on device display. Obviously one into ordinary skill in the art would understand that while jogging by user will display related applications based on user routine patterns and user real-time contextual data from device sensors”). 
KANG, Choe, Sang-min, Johnstone and Lee to providing a method for providing prioritized suggestions to a user based on user routine patterns and user real-time contextual data from device sensors of a mobile device taught by Gavrilescu. One would have been motivated to make such a combination so which present most relevant method for providing prioritized suggestions to a user of a mobile device in real-time based on an intent of the user, a routine of the user is identified by identifying a plurality of historical user patterns.


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KANG, Choe, Sang-min, Johnstone and Lee as applied to claim 1 and in a view of Sheba; Yaron (US Application Pub. No. 20090225026 A1; hereinafter Sheba).

Claim 11 is a dependent on claim 1, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising: 
KANG, Choe, Sang-min, Johnstone and Lee does not teach:
a case, wherein the circuitry is configured to detect a direction of the case, and
generate a signal for displaying the circuitry displays different sets of display items depending on the direction of the case.
Sheba teaches:
a case, wherein the circuitry is configured to detect a direction of the case (Sheba: Fig 1; ¶0015; an orientation sensor 140 to sense the orientation of the electronic device 100), and
generate a signal for displaying the circuitry (Sheba: Fig 1; ¶0016; circuitry 150) displays different sets of display items depending on the direction of the case (Sheba: Fig 1; ¶0016; circuitry 150 is operative to select one of the plurality of applications based on an orientation sensed by the orientation sensor 140).
KANG, Choe, Sang-min, Johnstone and Lee to providing a method for displaying items of mobile terminal taught by Sheba. One would have been motivated to make such a combination so which present a system that allow a user to facilitate selection of menus in a user friendly way according to device orientation.


Claims 27 and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KANG, Choe, Sang-min, Johnstone and Lee as applied to claim 1 and in a view of KIM; Minjoo et al. (US Application Pub. No. 20120046077 A1; hereinafter KIM).

Claim 27 is a dependent on claim 1, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising: 
KANG, Choe, Sang-min, Johnstone and Lee does not teach:
wherein the circuitry is configured to determine whether or not the second manipulation is detected within a predetermined period of time, and the process related to the display item is executed only when the second manipulation is determined to be detected within the predetermined period of time.
KIM teaches:
wherein the circuitry is configured to determine whether or not the second manipulation is detected within a predetermined period of time (KIM: ¶0175; if a prescribed time passes after the touch and drag in the direction “A” or direction “B” on the touchscreen 400, the controller 180 can control the main display region 500 to be displayed again on the touchscreen 400), and the process related to the display item is executed only when the second manipulation is determined to be detected within the predetermined period of time (KIM: ¶0172; when the Internet browser menu icon 440 or message menu icon 420 is touched and dragged to the common destination 470 without following a separate touch trace, the controller 180 can control the mobile terminal 100 to be released from the locked state). 
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method of releasing a lock state of mobile terminal in response to user interaction with a viewport of KANG, Choe, Sang-min, Johnstone and Lee to providing a method for displays a folder view that includes all set of icons of mobile device taught by KIM. One would have been motivated to make such a combination so which present easy, simple and most relevant method to select a menu option or other items for a user on a mobile communication terminal.

Claim 33 is a dependent on claim 2, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising: 
wherein the circuitry is configured to execute a process related to the identified icon included in the icons in case that said second manipulation (KANG: Fig:15(c) and [0107]; FIG. 15( c) shows an example in which the user drags and drops the lock icon 621 onto one of the icons around the circle 623 (e.g., an icon 627), and a function corresponding to the icon 627 may be readily performed, (“second manipulation drag operation is detected after selection of lock icon as first manipulation and selected icon 627 and corresponding application open”)) [within a predetermined period of time].
KANG, Choe, Sang-min, Johnstone and Lee does not teach:
[wherein the circuitry is configured to execute a process related to the identified icon included in the icons in case that said second manipulation is detected after said first manipulation] within a predetermined period of time.
KIM teaches:
[wherein the circuitry is configured to execute a process related to the identified icon included in the icons in case that said second manipulation is detected after said first manipulation] within a predetermined period of time (KIM: ¶0175; (If a prescribed time passes after completion of the touch and drag in the direction “A” on the touchscreen 400, the controller 180 can control the display frame 600 to return to its original position corresponding to the main display region 500, further ¶0168; when the mobile terminal 100 is in the locked state and the main display region 500 is displayed on the touchscreen 400, Obviously teaching that second manipulation performed within given predetermine time").
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method of releasing a lock state of mobile terminal in response to user interaction with a viewport of KANG, Choe, Johnstone and Lee to providing a method for displaying simultaneously a plurality of menu icons comprising to performing a user authentication procedure of a mobile device taught by KIM. One would have been motivated to make such a combination so which present a system that allow a user to facilitate selection of menus in a user friendly way according to device orientation.

Claim 34 is a dependent on claim 33, KANG, Choe, Sang-min, Johnstone, Lee and KIM discloses an information processing apparatus comprising:
KANG, Choe, Sang-min, Johnstone and Lee does not teach:
wherein the circuitry is configured to end an unlock process in case that said second manipulation is not detected within the predetermined period of time.
KIM teaches:
wherein the circuitry is configured to end an unlock process in case that said second manipulation is not detected within the predetermined period of time (KIM: [0175]; If a prescribed time passes after completion of the touch and drag in the direction “A” on the touchscreen 400, the controller 180 can control the display frame 600 to return to its original position corresponding to the main display region 500, further ¶0168; when the mobile terminal 100 is in the locked state and the main display region 500 is displayed on the touchscreen 400, Obviously teaching that second manipulation performed within given predetermine time otherwise device return to original position which is lock state").
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method of releasing a lock state of mobile terminal in response to user interaction with a viewport of KANG, Choe, Sang-min, Johnstone and Lee to providing a method for displaying simultaneously a plurality of menu icons comprising to performing a user authentication procedure of a KIM. One would have been motivated to make such a combination so which present a system that allow a user to facilitate selection of menus in a user friendly way according to device orientation.

Claim 35 is a dependent on claim 33, KANG, Choe, Sang-min, Johnstone, Lee and KIM discloses an information processing apparatus comprising:
KANG, Choe, Sang-min, Johnstone and Lee does not teach:
wherein the circuitry is configured to execute a process related to the identified icon included in the icons without displaying a home screen in case that said second manipulation is detected within the predetermined period of time.
KIM teaches:
wherein the circuitry is configured to execute a process related to the identified icon included in the icons without displaying a home screen in case that said second manipulation is detected within the predetermined period of time (KIM: Fig: 14 and [0182]; When the message menu icon 420 displayed on the sub display region 610 is touched and dragged to the common destination 470, as mentioned in the foregoing description, the mobile terminal 100 is released from the locked state and further into [0175]; If a prescribed time passes after completion of the touch and drag in the direction “A” on the touchscreen 400, the controller 180 can control the display frame 600 to return to its original position corresponding to the main display region 500, “it obviously teaching that specific application unlock if unlock gesture is applied within preset period of time").
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method of releasing a lock state of mobile terminal in response to user interaction with a viewport of KANG, Choe, Sang-min, Johnstone and Lee to providing a method for displaying simultaneously a plurality of menu icons comprising to performing a user authentication procedure of a mobile device taught by KIM. One would have been motivated to make such a combination so which present a system that allow a user to facilitate selection of menus in a user friendly way according to device orientation.


Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KANG, Choe, Sang-min, Johnstone and Lee as applied to claim 1 and in a view of Young Jin YOO (US Application Pub. No. 20100001967 A1; hereinafter Young).

Claim 28 is a dependent on claim 1, KANG, Choe, Sang-min, Johnstone and Lee discloses an information processing apparatus comprising: 
KANG, Choe, Sang-min, Johnstone and Lee does not teach:
wherein the circuitry is configured to start up a home application in a case no display item is specified by the second manipulation.
Young teaches:
wherein the circuitry is configured to start up a home application in a case no display item is specified by the second manipulation (Young: ¶0090; if the controller 180 determines the user has not requested the application execution icon be executed (e.g., the application execution order input has not been detected for a predetermined time) (No in S75), further into ¶0091; If a touch-lock release input for the entire area has been input to the mobile terminal (Yes in S90), the controller 180 touch-unlocks the entire area of the touch screen (S95), “which is open as home screen 250 displayed into Fig:10(b)"). 
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method of releasing a lock state of mobile terminal in response to user interaction with a viewport of KANG, Choe, Sang-min, Johnstone and Lee to providing a method for displays a folder view that includes all set of icons of mobile device taught by Young. One would have been motivated to make such a combination so which present easy, simple and most relevant method to select a menu option or other items for a user on a mobile communication terminal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683.  The examiner can normally be reached on Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRITISHA N PARBADIA/       Examiner, Art Unit 2145                                                                                                                                                                                                 
/Arpan P. Savla/       Supervisory Patent Examiner, Art Unit 2145